Supreme Court of Florida
                           ____________

                          No. SC20-1589
                           ____________

                 QUENTIN MARCUS TRUEHILL,
                         Appellant,

                                vs.

                       STATE OF FLORIDA,
                            Appellee.

                           ____________

                           No. SC21-828
                            ____________

                 QUENTIN MARCUS TRUEHILL,
                         Petitioner,

                                vs.

                      RICKY D. DIXON, etc.,
                          Respondent.

                       September 29, 2022

PER CURIAM.

     Quentin Marcus Truehill appeals the circuit court’s order

denying numerous guilt and penalty phase claims raised in his

postconviction motion filed under Florida Rule of Criminal
Procedure 3.851 and petitions this Court for a writ of habeas

corpus. For the reasons that follow, we affirm the circuit court’s

order and deny the habeas petition. 1

                        I.    BACKGROUND

     Truehill, Kentrell Johnson, and Peter Hughes embarked on a

crime spree stretching from Louisiana to south Florida leaving

numerous victims in their wake. That journey began when the

three men escaped from a Louisiana prison and stole a black truck.

They drove east, later stopping at a parking lot in Broussard,

Louisiana. There, they confronted LeAnn Williams and stole her

purse, which contained credit cards. Truehill and his cohorts

would later use those credit cards to fund their journey.

     After stealing Williams’s purse, the men continued east to

Pensacola where they attacked Brenda Jo Brown in an apartment

complex. During the violent encounter, Truehill threatened Brown

with a knife and as a result of the attack, Brown suffered serious

injuries resulting in the amputation of five fingers.




     1. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const.

                                 -2-
     The three then made their way to Tallahassee, eventually

attacking Mario Rios in a parking lot. During the attack, Truehill

grabbed Rios by the shirt and displayed a large knife. Rios was able

to escape and later provided his shirt to law enforcement for DNA

testing.

     The three men then drove a short distance to another parking

lot where they robbed Cris Pavlish. During this attack, Truehill

swung a large knife resembling a machete at Pavlish. Though she

was able to get away unharmed, Truehill succeeded in taking

Pavlish’s purse.

     Shortly thereafter, the men encountered their final victim,

Vincent Binder, as he was walking home from a study session.

Binder was kidnapped and brutally murdered. His decomposed

body was found in an empty field in St. Augustine. We previously

described that scene as follows:

     Binder’s hat was about twenty-five feet away from his
     body with a straight-line cut on the bill going toward the
     hat. Binder had four stab wounds to his back and blunt-
     force injuries to his left head area that penetrated into
     the cranium. Approximately ten chopping-type injuries
     to the back of Binder’s head caused fractures and a four-
     inch hole in the back of his head. In addition, Binder’s
     ribs were fractured, his ulna bone in the left forearm was
     fractured, and the radius was dislocated—classic


                                   -3-
     defensive injuries. Binder also sustained chopping
     injuries on his hands, causing fractures that also could
     be considered to be defensive injuries. Dr. Frederick
     Hobin, the medical examiner, opined that two knives
     were used to kill the victim, and that some of the wounds
     were consistent with a machete, while the stab wounds
     were caused by a different knife.

Truehill v. State, 211 So. 3d 930, 939 (Fla. 2017).

     Eventually, the three men traveled to Miami where they were

ultimately arrested. Upon their arrest, more evidence of their

crimes came to light. Binder’s wallet, a garbage bag full of clothing,

a metal handsaw, a machete, a pair of black jeans, a black knife

sheath, and a pair of blue jeans were found by law enforcement in

the group’s motel rooms. Law enforcement submitted the evidence

for DNA testing.

     Also in Miami, law enforcement located the stolen truck and

found a bloody knife underneath the front passenger seat.

Subsequent testing of the knife revealed that eight of the

bloodstains contained a complete DNA profile matching Binder.

Additionally, Williams’s Louisiana identification card, ATM receipts,

Pavlish’s personal documents, and a blood-soaked green washcloth

were also found in the truck. DNA testing of the washcloth would

later reveal that the stain contained a complete DNA profile that


                                 -4-
matched Binder, and a mixed DNA profile that was consistent with

Binder and Johnson.

     After locating this physical evidence, the State charged

Truehill and his accomplices with the first-degree murder of Binder

and sought the death penalty. During the ensuing guilt phase trial,

the State called Williams, Brown, Rios, and Pavlish, who spoke of

their encounters with Truehill. The State also called Florida

Department of Law Enforcement (FDLE) analyst Suzanne

Livingston, who had tested the DNA samples taken from the

evidence submitted by law enforcement.

     At the close of the State’s case, Truehill requested a judgment

of acquittal, which the trial court denied. The trial court thereafter

submitted the case to the jury which found Truehill guilty of first-

degree murder and kidnapping. The case then proceeded to the

penalty phase.

     At the penalty phase, the State presented evidence of several

aggravating factors. As part of that evidence, the State showed that

Truehill had been convicted of prior violent felonies and was serving

a thirty-year sentence when he escaped from prison.




                                 -5-
     Following the State’s case, numerous family members testified

in support of Truehill. His stepmother, Miranda Truehill, testified

that Truehill did not adjust well to his parents’ divorce or his

father’s remarriage. She also stated that Truehill was an unhappy

child who was more of a follower than a leader.

     His sister, Jessica Gresko, testified about their upbringing,

discussed the fighting that occurred between their parents, and

described their father as a strict disciplinarian. She also elaborated

on Truehill’s troubled childhood, which included witnessing a

school shooting.

     His mother, Valli Trahan, testified about her marriage to

Truehill’s father, including the physical, verbal and emotional abuse

that she suffered in front of her children. She described how

Truehill was upset over the divorce and remarriage and further

explained that his experience during Hurricane Katrina only made

Truehill an angrier and more hostile person.

     In addition to family members, the defense called Dr. Fredrick

Sautter, a clinical psychologist, as a witness. He opined that

Truehill suffers from posttraumatic stress disorder (PTSD) and

depression. In rebuttal, the State called Dr. Gregory Prichard, who


                                 -6-
testified that the level of trauma experienced by Truehill did not

support a PTSD diagnosis.

     At the conclusion of the penalty phase, the jury unanimously

recommended that Truehill be sentenced to death. For its part, the

trial court found six aggravators, which it weighed against five

statutory and forty nonstatutory mitigators. Finding that the

aggravating factors outweighed the mitigating circumstances, the

trial court imposed a sentence of death consistent with the jury’s

recommendation.

     Truehill appealed, raising six issues for our review. 2 Finding

no merit in any of the arguments, we affirmed in all respects. Id.

Truehill then sought certiorari review in the United States Supreme

Court, which was denied. Truehill v. Florida, 138 S. Ct. 3 (2017).




       2. Truehill argued that: (1) the trial court erred in overruling
his objection to the State’s use of a peremptory challenge to an
African–American juror; (2) exclusion of potential jurors due to their
age violates the constitution; (3) the trial court erred in permitting
the State to introduce evidence of uncharged crimes; (4) the
cumulative effect of improper closing comments warranted a new
trial; (5) the trial court’s erroneous rulings during the penalty phase
deprived him of a fair trial; and (6) Florida’s death sentencing
scheme is unconstitutional based on Ring v. Arizona, 536 U.S. 584
(2002). Truehill, 211 So. 3d at 941-42.


                                 -7-
                 II.   POSTCONVICTION APPEAL

     Truehill timely filed a motion for postconviction relief under

Florida Rule of Criminal Procedure 3.851, raising eleven claims and

numerous subclaims. The circuit court summarily denied three

claims but granted an evidentiary hearing on the remaining claims.

After the evidentiary hearing, the circuit court entered an order

denying Truehill’s motion in its entirety. This appeal follows.

     On appeal, Truehill argues that the circuit court erred in

denying various claims of ineffective assistance of trial counsel,

denying two Giglio 3 claims, denying a newly discovered evidence

claim, and summarily denying three claims.

A.   Ineffective Assistance of Counsel

     Ineffectiveness claims are governed by the standard set forth

in Strickland v. Washington, 466 U.S. 668 (1984). See Nelson v.

State, 73 So. 3d 77, 84 (Fla. 2011). We have recently described that

standard as follows:

     Under Strickland v. Washington, a defendant alleging that
     he received ineffective assistance of counsel has the
     burden to demonstrate that counsel’s performance fell
     below an objective standard of reasonableness. In order
     to prevail on a claim of ineffective assistance of counsel, a

     3. Giglio v. United States, 405 U.S. 150 (1972).

                                 -8-
     defendant must show both that trial counsel’s
     performance was deficient and that the deficient
     performance prejudiced the defendant. Strickland, 466
     U.S. at 687. “Both prongs of the Strickland test present
     mixed questions of law and fact.” Johnson v. State, 135
     So. 3d 1002, 1013 (Fla. 2014). “In reviewing a trial
     court’s ruling after an evidentiary hearing on an
     ineffective assistance of counsel claim, this Court defers
     to the factual findings of the trial court to the extent that
     they are supported by competent, substantial evidence,
     but reviews de novo the application of the law to those
     facts.” Id. (quoting Mungin v. State, 932 So. 2d 986, 998
     (Fla. 2006)).

           As to the first prong, the defendant must establish
     “that counsel made errors so serious that counsel was
     not functioning as the ‘counsel’ guaranteed the defendant
     by the Sixth Amendment.” Strickland, 466 U.S. at 687.
     A court reviewing the second prong must determine
     whether “there is a reasonable probability that, but for
     counsel’s unprofessional errors, the result of the
     proceeding would have been different.” Id. at 694.
     “A reasonable probability is a probability sufficient to
     undermine confidence in the outcome.” Id. “[T]here is no
     reason for a court deciding an ineffective assistance
     claim . . . to address both components of the inquiry if
     the defendant makes an insufficient showing on one.”
     Id. at 697.

Smith v. State, 330 So. 3d 867, 875 (Fla. 2021) (some citations

omitted).

     With this standard in mind, we now consider each

ineffectiveness claim as ruled on by the circuit court.




                                 -9-
1.   Failure to Properly Question the Venire

     Truehill challenges the circuit court’s denial of his claim that

trial counsel was ineffective in its questioning of the venire during

jury selection. Since Truehill failed to establish deficient

performance or prejudice, we affirm the court’s ruling as to this

claim.

     Truehill first argues that trial counsel was ineffective for failing

to uncover racial bias in the jury because counsel failed to ask

specific questions designed to expose racial bias. The circuit court

found that counsel’s decision not to question the prospective jurors

about racial bias was a reasonable trial strategy. The record

supports that finding.

     At the evidentiary hearing, counsel spoke of his strategy to

avoid asking questions about race. Defense counsel testified that

his general trial strategy is to avoid questions about racial bias

unless the facts of a particular case pointed to a racially motivated

crime. And in this case, he viewed the allegations and pretrial

evidence as showing crimes being committed based on opportunity,

not race. Furthermore, counsel testified that asking specific




                                 - 10 -
questions about racial bias can be damaging, and that he wanted to

avoid offending potential jurors by asking race-related questions.

     We agree with the trial court that this strategy was reasonable

under the norms of professional conduct. See Boyd v. State, 200

So. 3d 685, 699 (Fla. 2015). Accordingly, we affirm the circuit

court’s denial of relief.

     Next, Truehill asserts that trial counsel was ineffective for

failing to individually question two empaneled jurors on their views

of the death penalty. Finding no deficient performance, the circuit

court ruled that trial counsel sufficiently questioned the venire

collectively about their views on the death penalty in light of the

circumstances of this case. The record supports that finding.

     The prosecutor posed a general question to the jury panel

about their views on the death penalty. Specifically, the prosecutor

asked whether any jurors were so opposed to the death penalty that

they could never impose it under any circumstances or whether

they believed in the death penalty so strongly that they thought it

was the only appropriate punishment for murder. Jurors who had

strong opinions on the death penalty raised their hands, and those




                                - 11 -
who did so were questioned further about their views. Neither of

the two jurors in question here raised their hand.

     On this same topic, defense counsel also asked the panel

whether anyone would automatically impose the death penalty in

cases involving a child or animal victim, or whether their

impartiality might be affected by the violent images that would be

introduced into evidence in this murder case. Jurors who

expressed extreme views concerning the death penalty were

stricken for cause.

     Based on this record evidence, Truehill has not demonstrated

deficient performance. See Johnston v. State, 63 So. 3d 730, 744

(Fla. 2011). Therefore, we affirm the circuit court’s denial of this

subclaim.

     In his last voir dire-related argument, Truehill contends that

counsel was ineffective for failing to ascertain if any of the jurors

would be able to meaningfully consider mitigating evidence. The

circuit court found no deficient performance, and the record

supports that finding.

     At the outset, we note that Truehill acknowledges defense

counsel’s extensive questioning on this topic but insists that the


                                 - 12 -
defense did not ask the “right kind” of questions that would result

in a fair and impartial jury.

     Defense counsel testified at the evidentiary hearing that his

questioning on mitigation was well thought out, that he had

employed similar questions in other cases with success, and that

the questions were designed to ensure that the jurors could fairly

weigh the evidence. Counsel also provided specific reasons for not

asking direct questions about certain mitigators. Accordingly,

Truehill has not demonstrated that counsel’s strategic decision was

unreasonable, and we affirm the circuit court’s denial of this claim.

See Bradley v. State, 33 So. 3d 664, 671 (Fla. 2010) (noting that

defendant has burden to “overcome the presumption that, under

the circumstances, the challenged action ‘might be considered

sound trial strategy’ ”) (quoting Strickland, 466 U.S. at 689).

2.   Failure to Object to Prosecutor’s Comments

     Truehill next argues that the circuit court erred in denying his

claim that trial counsel was ineffective in failing to object to

comments made by the prosecutor during opening and closing

statements. We disagree.




                                 - 13 -
     First, Truehill asserts counsel was ineffective during opening

statements for failing to object when the prosecutor claimed that

Truehill attacked a witness and took her purse where the facts

ultimately introduced at trial did not support that assertion. The

circuit court ruled that Truehill failed to show deficient performance

as the comment merely outlined what the prosecutor expected the

evidence would show. We agree with that reasoning.

     “Opening remarks are not evidence, and the purpose of

opening argument is to outline what an attorney expects to be

established by the evidence.” Occhicone v. State, 570 So. 2d 902,

904 (Fla. 1990) (citing Whitted v. State, 362 So. 2d 668 (Fla. 1978).

The fact that such testimony is not ultimately elicited at trial does

not render the initial comments objectionable. See id. Thus, the

fact that the challenged comment here turned out to be

unsupported by trial evidence does not render the comment

improper. Since Truehill has not shown the comment to be

improper, he cannot demonstrate that counsel was deficient for

failing to object. See Peterson v. State, 154 So. 3d 275, 280 (Fla.

2014) (finding no deficient performance for failing to raise meritless

objection). Accordingly, Truehill has failed to show deficient


                                - 14 -
performance, and we affirm the circuit court’s ruling as to this

point.

     Second, Truehill faults counsel for failing to object during

closing arguments to the prosecutor’s description of him as the

“hatchet man” in the attack on Brown. According to him, the

evidence demonstrated that Brown neither saw nor identified the

individual who caused her injuries. The circuit court found no

deficient performance, reasoning that the description was a fair

comment based on the evidence presented at trial. The record

supports that finding.

     Fairly interpreted, the comment did not constitute a specific

accusation that Truehill injured Brown. Instead, as noted by the

circuit court, it was a reasonable conclusion drawn from the

evidence that Truehill was consistently the one seen wielding a

knife. Moreover, contrary to Truehill’s argument, Brown’s trial

testimony indicated that Truehill came at her with a knife. The

statement was not a mischaracterization of the evidence warranting

an objection, and counsel was not deficient for not objecting to it.

See Peterson, 154 So. 3d at 280. Thus, we affirm the circuit court’s

ruling in this regard.


                                - 15 -
3.   Ineffectiveness in Handling of Witnesses

     Truehill argues that the circuit court erred in denying his

claim that counsel was ineffective in its handling of several

witnesses. That argument lacks merit for the reasons explained

below.

a.   Guilt Phase Witnesses

     Truehill asserts trial counsel was ineffective in its cross-

examination of four State witnesses during the guilt phase.

i.   Leann Williams

     Truehill argues that trial counsel was ineffective because he

failed to cross-examine Leann Williams based on information she

provided to law enforcement prior to trial. Specifically, he asserts

Williams originally identified her attacker as Hispanic, identified

only Johnson in a lineup, and failed to implicate Truehill as one of

her attackers. The circuit court found that counsel was not

deficient. The record supports that finding.

     As the circuit court properly observed, there was other

evidence tying Truehill to the attack on Williams. Several of

Williams’s personal items were discovered inside the stolen black

truck. In addition, video evidence tied Truehill to the fraudulent


                                - 16 -
use of Williams’s credit card. Questioning Williams on her prior

identifications would have had limited impeachment value in light

of the other evidence presented at trial. Thus, Truehill has failed to

show deficient performance. See Schoenwetter v. State, 46 So. 3d

535, 554 (Fla. 2010) (explaining that trial counsel is not deficient

for making reasonable decisions regarding trial strategy).

ii.   Brenda Brown

      Similarly, Truehill argues that counsel was deficient for failing

to cross-examine Brenda Brown based on information she provided

to law enforcement prior to trial. The circuit court found that

Truehill failed to show deficient performance because counsel had a

strategic reason for its decision not to impeach Brown. The record

supports that finding.

      Defense counsel testified that he chose not to question Brown

about the misidentification because he feared it would only have the

effect of bolstering her in-court identification of Truehill.

Specifically, counsel explained:

      [I]f somebody’s identified somebody on the stand, then
      you ask them, well, did you misidentify them in the past,
      and they say, well, yes, I did, but he’s the man, all I’ve
      done is accomplished a second identification of a man in



                                   - 17 -
       front of the jury that I caused by my own reckless
       question.

       Additionally, in deciding not to cross-examine Brown as to her

prior misidentification, counsel relied on the fact that Brown’s DNA

was found on a pair of black jeans. That DNA evidence

corroborated Brown’s trial testimony. Thus, in light of all the

evidence connecting Truehill to Brown, he has not demonstrated

that counsel’s strategic decision to avoid the topic of the prior

identification was unreasonable and we affirm the circuit court’s

determination as to this issue. See Sheppard v. State, 338 So. 3d

803, 819-20 (Fla. 2022) (reasonable trial strategy to avoid

challenging a witness’s identification to avoid giving the witness

another opportunity to identify the defendant as the shooter).

iii.   Cris Pavlish

       Truehill also argues that trial counsel was ineffective for failing

to cross-examine Cris Pavlish on information she provided prior to

trial. The trial court found that Truehill failed to show deficient

performance, again finding that trial counsel employed a reasonable

trial strategy. The record supports that finding.




                                  - 18 -
      At the evidentiary hearing, defense counsel explained that he

chose not to question Pavlish on her prior lack of identification to

avoid a dramatic reidentification of the defendant in front of the

jury. This explanation shows counsel had a logical reason for

choosing not to impeach Pavlish as to this issue. Furthermore,

counsel considered the fact that Pavlish’s personal documents were

later recovered in the stolen truck when determining whether to

question Pavlish on the prior lack of identification. Since Truehill

failed to demonstrate that counsel’s strategy in not questioning

Pavlish was unreasonable, we affirm the circuit court’s finding as to

Pavlish. See Schoenwetter, 46 So. 3d at 554.

iv.   Mario Rios

      Finally, Truehill argues trial counsel was ineffective for wholly

failing to cross-examine Mario Rios. The circuit court found that

trial counsel exercised sound strategy, and the record supports that

finding.

      At the evidentiary hearing, defense counsel explained that he

did not cross-examine Rios because of the existence of the

corroborating DNA evidence implicating Truehill in the crime. That

evidence came from the portion of Rios’s shirt that Rios testified


                                 - 19 -
had been grabbed by Truehill. This testimony shows that counsel

had a tactical reason for not cross-examining Rios—one which we

find to be reasonable under the facts and circumstances of this

case. Thus, we affirm the circuit court’s determination as to trial

counsel’s performance as to Rios. See id.

b.   Penalty Phase Witnesses

     In addition to the guilt phase witnesses, Truehill also takes

issue with trial counsel’s performance with respect to six penalty

phase witnesses.

i.   Miranda Truehill

     Truehill argues that his stepmother, Miranda Truehill, was

insufficiently prepared to testify during the penalty phase. As a

result, she was unable to fully convey the depths of the abuse the

family suffered at the hands of Truehill’s father. The circuit court

found no deficient performance, stressing that Truehill’s home life

was sufficiently explored during Ms. Truehill’s testimony and that

her inability to fully convey the “extent the abuse” was not due to

trial counsel’s lack of preparation. The record supports that

finding.




                                - 20 -
     Ms. Truehill’s evidentiary hearing testimony largely contradicts

her penalty phase testimony. At the evidentiary hearing she

testified that Truehill’s behavior was affected by his father’s

duplicitous personality and that she was responsible for

disciplining Truehill because of the strained relationship between

Truehill and his father. This was in stark contrast to her penalty

phase testimony that Truehill’s father was a disciplinarian and that

the discipline Truehill received was appropriate under the

circumstances. Accordingly, as the circuit court properly found,

there was nothing more trial counsel could have done to elicit this

testimony at the penalty phase. Moreover, Truehill has failed to

explain how the additional information provided by Ms. Truehill

would have been revealed at the penalty phase with more extensive

preparation by defense counsel. Of note, during the penalty phase,

she was directly asked whether Truehill’s father was violent towards

her, and she opined that he was not threatening or violent. In sum,

Truehill has failed to show that trial counsel was deficient in

preparing Ms. Truehill to testify, and we affirm the circuit court’s

finding on this point. See Sochor v. State, 883 So. 2d 766, 786 (Fla.

2004).


                                 - 21 -
ii.   Jessica Gresko

      Truehill similarly argues that trial counsel was ineffective for

not adequately preparing his sister Jessica Gresko for her penalty

phase testimony. As a result, Truehill asserts, Gresko was unable

to provide a comprehensive narrative about the abuse caused by

their father. The circuit court ruled that trial counsel was not

deficient because her evidentiary hearing testimony was

substantially similar to her penalty-phase testimony. The record

supports that finding.

      At the penalty phase, Gresko testified that her parents

frequently fought and were physically abusive in front of the

children. She testified to an incident where she was beaten over the

head with a belt by her father and another time where her father

slammed her older sister on the bed with his hand around her

throat. She further testified that as a disciplinarian, her father was

even harder on her brothers. According to her, he would break

Truehill’s skin when disciplining him; and he would verbally insult

Truehill and his brother. In addition, she provided testimony

showing that her parents’ divorce was very difficult for Truehill.

She also testified to the trauma Truehill experienced after the death


                                 - 22 -
of his girlfriend’s baby, and then later the death of his girlfriend.

Gresko’s testimony at the evidentiary hearing did not materially

differ from her account given at the penalty phase.

       Thus, Truehill has failed to show deficient performance and we

affirm the circuit court’s determination as to Gresko. See id. at

781-83.

iii.   Valli Trahan

       Similarly, Truehill faults trial counsel for not properly

preparing his mother, Valli Trahan, to testify at the penalty phase.

In his view, with proper preparation, Trahan would have been able

to provide a more comprehensive picture at the evidentiary hearing

of the abuse she and her children suffered. The circuit court found

no deficient performance because Trahan’s testimony was largely

cumulative to what she provided at the penalty phase. The record

supports that finding.

       At the penalty phase, Trahan testified to the marital problems

she had with Truehill’s father and also detailed his abuse of her.

That abuse, she explained, was observed by Truehill and the other

children. The testimony Trahan gave at the evidentiary hearing was




                                  - 23 -
substantially similar to the testimony at the penalty phase. Thus,

we affirm the circuit courts determination as to Trahan. See id.

iv.   Susan Herrero

      Next, Truehill argues that trial counsel was ineffective for

failing to produce mitigation specialist Susan Herrero to testify at

the penalty phase and for failing to provide her with the resources

necessary to interview more mitigation witnesses. We agree with

the circuit court that the record refutes those assertions.

      Defense counsel testified at the evidentiary hearing that there

were no constraints placed on Herrero’s work, and that Herrero

never asked to question additional witnesses or pursue a different

line of investigation. According to counsel, had such a request been

made, it would have been approved.

      In addition, counsel explained that he did not believe Herrero

had offered to be present at trial. That explanation was

corroborated by an email from Herrero to defense counsel indicating

she was scheduled for surgery during the time of the trial. Thus,

we conclude that Truehill has failed to show deficient performance

and we affirm the circuit court’s determination as to Herrero. See

Nelson v. State, 875 So. 2d 579, 583 (Fla. 2004) (“If a witness would


                                 - 24 -
not have been available to testify at trial, then the defendant will

not be able to establish deficient performance or prejudice from

counsel’s failure to call, interview, or investigate that witness.”

(footnote omitted)).

v.   Dr. Frederick Sautter

     Next, Truehill claims that trial counsel was ineffective for not

properly preparing defense witness, Dr. Frederick Sautter. That

inadequate preparation, Truehill argues, prevented Dr. Sautter from

fully explaining the effects of Truehill’s PTSD. The circuit court

found no deficient performance, stressing that Dr. Sautter

effectively tied Truehill’s prior traumas to his PTSD diagnosis. The

record supports that finding.

     Dr. Sautter’s penalty phase testimony spans nearly one

hundred pages of transcript. He explained the many ways PTSD

can form and opined as to how the events surrounding Hurricane

Katrina caused a spike in PTSD. And, based on his interviews with

individuals who were involved in Truehill’s life, Dr. Sautter

thoroughly discussed Truehill’s prior traumas and how they caused

PTSD. Of significance, Dr. Sautter’s testimony was the basis for

several statutory and nonstatutory mitigators related to Truehill’s


                                 - 25 -
mental health condition—a significant portion of the overall

mitigation.

      In light of this evidence, we find that Truehill has failed to

show deficient performance with respect to Dr. Sautter. See Carroll

v. State, 815 So. 2d 601, 616 (Fla. 2002).

vi.   Dr. Gregory Prichard

      Finally, Truehill argues that counsel was ineffective for failing

to properly cross-examine the State’s expert witness, Dr. Gregory

Prichard.4 Specifically, he faults counsel for only asking Dr.

Prichard three “immaterial” questions on cross-examination. The

trial court found no deficient performance, concluding in part that

trial counsel employed a reasonable strategy. The record supports

that finding.

      At the evidentiary hearing, defense counsel testified to the

strategy informing his decision to limit the scope of cross-

examination. Counsel weighed the pros and cons of limiting the



     4. Truehill also seems to argue that counsel was ineffective for
not objecting to certain portions of Dr. Prichard’s testimony.
However, these arguments were not raised in his postconviction
motion, and thus are waived. Jackson v. State, 47 Fla. L. Weekly
S167, S168 (Fla. June 30, 2022) (failure to timely raise specific
arguments results in waiver).

                                  - 26 -
testimony or impeaching on different issues, ultimately deciding in

favor of a more succinct cross-examination. In counsel’s view, an

extensive cross-examination of Dr. Prichard would have opened the

door for the State to elicit more damaging information. Under the

circumstances of this case, we hold that Truehill has failed to show

that this strategy was unreasonable. We thus affirm the circuit

court’s determination as to counsel’s performance with Dr.

Prichard. See Gaskin v. State, 822 So. 2d 1243, 1248 (Fla. 2002).

4.   Ineffectiveness in Handling of DNA Evidence

     We now turn to Truehill’s principal claim on appeal, in which

he argues that the circuit court erred in denying his ineffectiveness

claim—which consists of several subclaims—regarding the DNA

evidence. We conclude that even if Truehill could show deficient

performance on the subclaims raised, he is not entitled to relief

because he failed to demonstrate prejudice.

     Truehill raises a total of five subclaims relating to the DNA

evidence presented at trial. He asserts that trial counsel was

ineffective for: (1) failing to obtain or present three documents at




                                 - 27 -
trial 5; (2) failing to object to portions of DNA expert Suzanne

Livingston’s testimony; (3) failing to question Livingston on transfer

DNA; (4) failing to cross-examine Livingston on the changes to the

FDLE guidelines implemented after she conducted her DNA

analysis; and (5) failing to cross-examine or object to Livingston’s

testimony on the basis that she violated the lab operating

procedures in effect at the time of her analysis. However, even if we

agreed with Truehill that defense counsel’s performance fell below

objective standards of reasonableness with respect to the DNA

evidence, we conclude there is no reasonable probability that the

jury would have acquitted him in light of the overwhelming evidence

of guilt. We now discuss that evidence.

     The record in this case shows that Truehill, Hughes, and

Johnson escaped from a Louisiana prison, stole a truck, and

embarked on a crime spree that ended with their arrests in Miami.




     5. Those documents were: (1) the 2010 Scientific Working
Group on DNA Analysis Method (“SWGDAM”) guidelines, which
updated the way low-level mixed DNA profiles were evaluated; (2)
the 2012 FDLE Standard Operating Procedures (SOPs) that
implemented the 2010 SWGDAM guidelines at FDLE labs; and (3)
the FDLE lab audits conducted in 2012 on the lab that analyzed the
DNA evidence in this case.

                                 - 28 -
While on their way to Miami, Truehill and his cohorts attacked

Williams, Brown, Rios, and Pavlish before encountering Binder. We

previously detailed some of the evidence linking Truehill to Binder’s

murder as follows:

          Binder had his bankcard with him earlier [in the]
     evening when he made a purchase at a gas station. He
     then joined some friends at their home, where they
     studied until midnight. Binder decided to walk home,
     which was about a mile away. Fifteen minutes after
     Binder left his friends’ house, Truehill was videotaped
     using Binder’s bankcard at the ATM machine inside the
     Half Time Keg store, without Binder’s presence, as
     Truehill withdrew money from Binder’s account. Binder
     did not have any connections to Truehill or the other two
     codefendants.

           A few hours later, around 2:33 a.m., on April 2,
     2010, Binder’s bankcard was used in Jacksonville,
     Florida, to make additional gasoline purchases. Truehill
     and his codefendants successfully used Binder’s
     bankcard as they continued toward Miami, including
     using it in Daytona Beach, Fort Pierce, Opa Locka, and
     Miami.

Truehill, 211 So. 3d at 952.

     Truehill and his codefendants later attempted to withdraw

money from Binder’s bank account using Binder’s driver’s license

and bankcard. This was corroborated by a bank employee and

photographic evidence.




                                - 29 -
     Additional evidence connecting Truehill to Binder was found

inside the stolen truck. Specifically, law enforcement discovered

Binder’s bankcard receipts, a bloodstained washcloth, and a

bloodstained silver knife. The blood on the knife came back with

eight complete profiles that matched Binder’s known DNA. 6 And it

was clear that Binder’s extensive injuries were consistent with knife

wounds. Furthermore, the silver knife matched the description of

the knife Truehill wielded when threatening Brown and Rios.

     Moreover, there was considerable evidence in the men’s motel

rooms that further tied Truehill to the murder, including Binder’s

wallet, a black knife sheath, a heavy-duty garbage bag containing

male clothing, a metal handsaw, and a machete.

     In sum, there is overwhelming evidence linking Truehill to the

murder and kidnapping of Binder. Based on this record, we find

that there is no reasonable probability that the jury’s verdict of guilt

would have been different even if the challenged DNA evidence were




    6. None of Truehill’s DNA challenges attack the
complete-profile DNA matches.


                                 - 30 -
wholly excluded. 7 Thus, Truehill has failed to show prejudice, and,

as a consequence, we affirm the circuit court’s ruling on this claim

without reaching the deficient-performance prong. Sheppard, 338

So. 2d at 816 (“Because Strickland requires a defendant to establish

both prongs, if one prong is not met, the Court need not reach the

other.” (citing Stewart v. State, 801 So. 2d 59, 65 (Fla. 2001))).

B.   Giglio Claim

     Truehill next argues that the circuit court erred in finding that

no Giglio violations occurred at his trial with respect to the

testimony of DNA expert Livingston. We disagree.

     To establish a Giglio violation, a defendant must demonstrate:

“(1) the testimony given was false; (2) the prosecutor knew the

testimony was false; and (3) the statement was material.” Guzman



      7. We have not overlooked our statement on direct appeal that
“the forensic testing of the washcloth, the knives, and the jeans
indicates that Truehill was present for the murder.” Truehill, 211
So. 3d at 953. But that statement does not undermine our
prejudice analysis now. Critically, we now focus on the other
evidence of guilt, such as the timing of the collateral crimes in
Tallahassee, Truehill’s use of Binder’s bankcard just minutes after
Binder left the study group, and the evidence found inside the
stolen truck. And, consistent with our analysis above, we
concluded on direct appeal that Truehill played an active role in the
murder—doing so without relying on Truehill-specific DNA or any
mixed sample evidence.

                                 - 31 -
v. State, 868 So. 2d 498, 505 (Fla. 2003) (citing Ventura v. State,

794 So. 2d 553, 562 (Fla. 2001)). A statement is considered

material under Giglio if “there is a reasonable probability that the

false evidence may have affected the judgment of the jury.”

Ventura, 794 So. 2d at 563 (quoting Routly v. State, 590 So. 2d 397,

400 (Fla. 1991)). “In analyzing this issue . . . courts must focus on

whether the favorable evidence could reasonably be taken to put the

whole case in such a different light as to undermine confidence in

the verdict.” Id. (quoting White v. State, 729 So. 2d 909, 913

(Fla. 1999)). 8

      Here, Truehill’s Giglio claim relies on many of the same facts

advanced in his DNA-related ineffectiveness claim. Specifically,

Truehill asserts that Livingston’s testimony violated Giglio because

she (1) failed to disclose that FDLE’s new procedures could have

potentially changed her interpretation of certain DNA results and




      8. In assessing a ruling on a Giglio claim, we apply a mixed
standard of review, deferring to the factual findings made by the
trial court to the extent they are supported by competent,
substantial evidence, but reviewing de novo the application of the
law to those facts. Sochor, 883 So. 2d at 785.

                                - 32 -
(2) failed to provide a statistical weight for some results that

implicated him.

     As to the first alleged Giglio violation, Truehill does not cite to

any specific portion of Livingston’s testimony that was false.

Instead, he suggests that Livingston should have retested the DNA

evidence, issued a new report, given new testimony, and notified the

parties that her conclusions could be called into question. In

essence, Truehill argues that the falsity lies in Livingston’s lack of

testimony regarding the change in guidelines. However, Truehill

provides no case law holding that an absence of testimony can

satisfy the requirements of Giglio. Moreover, even if he had

demonstrated falsity, Truehill has failed to show that the lack of

testimony as to the guidelines change was material to the case. The

same evidence we discussed in the prejudice analysis demonstrates

why there is no reasonable likelihood of a different verdict. 9




      9. We acknowledge that the materiality prong of Giglio differs
from the prejudice prong of Strickland, but find that the evidence
presented in this case satisfies both standards. Compare Ponticelli
v. Sec’y, Fla. Dept. of Corr., 690 F.3d 1271, 1292 (11th Cir. 2012),
with Guidry v. Lumpkin, 2 F.4th 472, 492 (5th Cir. 2021).

                                 - 33 -
     As to the second alleged Giglio violation, Truehill argues that

the guidelines in effect at the time of Livingston’s testimony

required her to assign statistical weights to items of evidence

containing low-level mixed DNA samples and her failure to do so

violated Giglio. The trial court denied this claim, and the record

supports that finding.

     Here again, Truehill has not pointed to any portion of

Livingston’s testimony that was false. Nor has Truehill cited any

case law supporting his claim that a lack of testimony as to the

statistical value of DNA constitutes a Giglio violation. And Truehill

does not explain how the absence of statistical weight would have

caused the jury to overvalue Livingston’s testimony that Truehill

possibly left DNA on the wallet, washcloth, and a pair of jeans. As a

consequence, Truehill has failed to show that Livingston’s testimony

was false. And, even if Truehill had shown falsity, he would still not

be entitled to relief as he failed to prove the materiality prong.

     Accordingly, we affirm the circuit court’s denial of the Giglio

claims.




                                 - 34 -
C.   Newly Discovered Evidence

     Truehill next argues that the circuit court erred in denying his

claim seeking relief based on newly discovered evidence. To

establish a claim of newly discovered evidence, a defendant must

satisfy the two-prong test set forth in Jones v. State, 709 So. 2d

512, 521 (Fla. 1998):

     Two requirements must be met in order for a conviction
     to be set aside on the basis of newly discovered evidence.
     First, in order to be considered newly discovered, the
     evidence “must have been unknown by the trial court, by
     the party, or by counsel at the time of trial, and it must
     appear that defendant or his counsel could not have
     known [of it] by the use of diligence.” Torres–Arboleda v.
     Dugger, 636 So. 2d 1321, 1324–25 (Fla. 1994).

          Second, the newly discovered evidence must be of
     such nature that it would probably produce an acquittal
     on retrial. Jones [v. State], 591 So. 2d at 911, 915 [(Fla.
     1991)]. To reach this conclusion the trial court is
     required to “consider all newly discovered evidence which
     would be admissible” at trial and then evaluate the
     “weight of both the newly discovered evidence and the
     evidence which was introduced at the trial.” Id. at 916.

     Truehill asserts that the MIX 13 studies, a series of scientific

studies conducted on DNA labs across the country, is newly

discovered evidence because it brings to light inconsistencies in

DNA interpretation. The record supports that trial counsel was

aware of the discrepancies with DNA interpretation among labs.


                                - 35 -
Thus, to the extent that the MIX 13 study is based on information

that was previously available to counsel at the time of trial, it does

not constitute newly discovered evidence. See Schwab v. State, 969

So. 2d 318, 325–26 (Fla. 2007) (“[T]his Court has not recognized

‘new opinions’ or ‘new research studies’ as newly discovered

evidence.”); see also Davis v. State, 142 So. 3d 867 (Fla. 2014);

Branch v. State, 236 So. 3d 981 (Fla. 2018).

     Even if the information in the studies was not available at the

time of trial, Truehill has failed to satisfy the second prong of Jones.

If admitted, the MIX 13 studies would, at best, slightly undermine

the mixed, low-level DNA evidence. However, we concluded above

that any deficient performance as to the DNA evidence—which

necessarily includes the mixed, low-level DNA—did not prejudice

Truehill under the higher Strickland prejudice standard. 10




     10. Compare Taylor v. State, 260 So. 3d 151, 160 (Fla. 2018)
(“The second prong of the Jones test requires that the newly
discovered evidence be of such a nature that it would probably
produce an acquittal on retrial.”), with Davis v. State, 136 So. 3d
1169, 1190 (Fla. 2014) (“Strickland does not ‘require a defendant to
show “that counsel’s deficient conduct more likely than not altered
the outcome” of his penalty proceeding, but rather that he establish
“a probability sufficient to undermine confidence in [that]
outcome.” ’ ” (quoting Porter v. McCollum, 558 U.S. 30, 44 (2009))).

                                 - 36 -
Therefore, consistent with that holding, we now conclude that the

MIX 13 studies would not lead to an acquittal on retrial.

Accordingly, we affirm the circuit court’s denial of this claim.

D.   Claims Denied an Evidentiary Hearing

     Next, Truehill argues that the circuit court erred in denying

several of his claims without the benefit of an evidentiary hearing.

     An evidentiary hearing must be held on an initial 3.851

motion whenever the movant makes a facially sufficient claim that

requires a factual determination. Seibert v. State, 64 So. 3d 67, 75

(Fla. 2010) (“On an initial rule 3.851 motion, to the extent there is

any question as to whether the movant has made a facially

sufficient claim requiring a factual determination, the court must

presume that an evidentiary hearing is required.”). “A summary or

conclusory allegation is insufficient to allow the trial court to

examine the specific allegations against the record.” Ragsdale v.

State, 720 So. 2d 203, 207 (Fla. 1998). The determination of

whether a claim warrants a hearing is subject to de novo review. 11



     11. Rogers v. State, 327 So. 3d 784, 787 n.5 (Fla. 2021) (“The
standard of review here is de novo.” (citing Boyd v. State, 324 So. 3d
908, 913 (Fla. 2021))).


                                 - 37 -
      First, Truehill argues that the circuit court erred in summarily

denying his claim that counsel was ineffective for failing to move to

change venue. We find no error in the summary denial of this

claim. Truehill’s brief provides no legal basis or explanation as to

why a change-of-venue motion would have been granted, and is

thus legally insufficient to show why an evidentiary hearing was

warranted. See Sexton v. State, 997 So. 2d 1073, 1086 (Fla. 2008)

(“Because Sexton does not provide in the initial brief ‘an

explanation why summary denial was inappropriate or what factual

determination was required on each claim so as to necessitate an

evidentiary hearing,’ his conclusory argument is insufficient to

preserve his claim.” (quoting Doorbal v. State, 983 So. 2d 464, 482

(Fla. 2008)). 12

      Next, Truehill argues that the trial court improperly denied an

evidentiary hearing on his claim that Florida’s statute revoking the

voting rights of convicted felons denied him a fair cross-section of




     12. To the extent that Truehill asserts new arguments in his
reply brief that were not raised in his initial brief, we find that those
arguments are waived. State v. Dougan, 202 So. 3d 363, 378 (Fla.
2016) (arguments raised for first time in reply brief are waived); see
also Johnson, 135 So. 3d at 1033.

                                 - 38 -
the community from which to select a jury. This claim is

procedurally barred because Truehill should have raised it on direct

appeal. See Reaves v. State, 826 So. 2d 932, 936 n.3 (Fla. 2002)

(denying Reaves’s claim that the jury was not composed of a fair

cross-section of the community as procedurally barred because that

argument should have been raised on direct appeal but was not).

And, as with the former claim, Truehill fails to assert what factual

dispute would be resolved at an evidentiary hearing. Thus, we

affirm the circuit court’s summary denial of this claim.

     Finally, Truehill argues that the circuit court should have held

an evidentiary hearing on his proportionality claim. According to

Truehill, his codefendants’ life sentences render his death sentence

disproportionate. But at minimum, Truehill insists, we or the

circuit court must reconsider his death sentence in light of his

codefendants’ sentences. We affirm the summary denial of this

claim as well.

     A claim of relative proportionality fails where there are purely

legal reasons for the more lenient punishment of a codefendant.

See Walton v. State, 246 So. 3d 246, 252 (Fla. 2018) (holding that




                                - 39 -
when codefendants receive lesser sentences due to purely legal

reasons, proportionality is not an issue).

     That rule applies here. Hughes pled guilty to first-degree

murder in exchange for a life sentence. And Johnson’s death

sentence was vacated on the singular basis that he made a deal

with law enforcement that he would help them find Binder’s body in

exchange for avoiding the death penalty. Johnson v. State, 238 So.

3d 726, 739 (Fla. 2018). In short, the reasons for Hughes’s and

Johnson’s life sentences have no connection to aggravating and

mitigating circumstances applicable to Truehill. Thus, Truehill’s

relative proportionality claim fails, and we affirm the circuit court’s

summary denial. 13

E.   Cumulative error

     In the final issue of his appeal, Truehill argues that the

cumulative effect of the errors at the guilt and penalty phases

deprived him of a fundamentally fair proceeding. We disagree.




     13. To the extent Truehill is also requesting a new
comparative proportionality review, we decline to revisit our
precedent in this regard. See Lawrence v. State, 308 So. 3d 544,
552 (Fla. 2020) (abandoning comparative proportionality review).

                                 - 40 -
“[W]here the individual claims of error alleged are either

procedurally barred or without merit, the claim of cumulative error

also necessarily fails.” Parker v. State, 904 So. 2d 370, 380 (Fla.

2005); see also Griffin v. State, 866 So. 2d 1, 22 (Fla. 2003). As

discussed in the analysis of the individual issues above, the alleged

errors are either meritless, procedurally barred, or fail to meet the

Strickland standard. Thus, Truehill is not entitled to relief on this

claim either.

         III.   PETITION FOR WRIT OF HABEAS CORPUS

     Truehill has also petitioned this Court for a writ of habeas

corpus raising two claims for our consideration—one asserting

deficient performance of appellate counsel and the other seeking

relief based on proportionality review. Neither has merit.

A.   Ineffectiveness of Appellate Counsel

     For his ineffectiveness claim, Truehill argues that appellate

counsel defaulted on his opportunity for federal habeas review

because he did not explicitly raise federal issues in three separate

claims on direct appeal. 14 Truehill acknowledges that counsel



    14. The three claims were: (1) whether the trial court erred in
permitting the State to introduce other crimes, wrongs or acts over

                                - 41 -
raised the substance of the issues, but he nevertheless asserts

ineffectiveness because counsel did not explicitly allege federal

constitutional violations. In addition, Truehill argues, counsel did

not preserve his claims for appellate review. We disagree.

     The standard for assessing a claim for ineffective assistance of

appellate counsel parallels the Strickland standard for trial counsel.

Wilson v. Wainwright, 474 So. 2d 1162, 1163 (Fla. 1985). Thus, to

succeed on such a claim, the petitioner must establish that

appellate counsel’s performance was deficient and that the deficient

performance resulted in prejudice. Rutherford v. Moore, 774 So. 2d

637, 643 (Fla. 2000).

     We conclude that Truehill has failed to show deficient

performance as to any of the three claims. As for his argument that

failing to present arguments expressly premised on the federal

constitution affected our review on direct appeal, Truehill neither

explains nor provides a legal basis for his argument that pleading




Truehill’s objection; (2) whether the cumulative effect of the
prosecutor’s improper comments during closing arguments vitiated
the entire trial and warrants a new trial; and (3) whether the trial
court’s erroneous rulings during the penalty phase, in the
aggregate, deprived Truehill of a fair trial.

                                - 42 -
specific federal issues would have had an impact on our ruling.

Notably, he has not identified how the federal constitutional

standards to which he alludes differed from the standard we applied

on direct appeal. Nor does he indicate how failing to specifically cite

pages in the record precluded our review of his appellate argument.

Accordingly, Truehill has failed to meet his burden of alleging “a

specific, serious omission or overt act upon which the claim of

ineffective assistance of counsel can be based.” Frances v. State,

143 So. 3d 340, 357 (Fla. 2014) (citing Brown v. State, 846 So. 2d

1114, 1127 (Fla. 2003)).

     As for his argument claiming a default for purposes of federal

habeas review, Truehill misstates the exhaustion and preservation

requirements applicable in federal habeas cases. “To exhaust state

remedies and preserve a claim for federal review, a defendant need

only present the substance of a federal constitutional claim to the

state court.” Anderson v. State, 313 So. 3d 1196, 1198 (Fla. 1st

DCA 2021) (citing Picard v. Connor, 404 U.S. 270, 278 (1971)).

Appellate counsel presented the substance of the federal claims;

therefore, Truehill’s federal claims are not waived.




                                - 43 -
     Accordingly, we deny his claim of ineffective assistance of

appellate counsel.

B.   Proportionality

     In his second claim, Truehill argues that he is entitled to a

new proportionality review because his codefendants are serving life

sentences. As noted previously, Truehill has provided no legal basis

that obliges us to perform comparative proportionality or relative

proportionality review now. Accordingly, we deny this claim.

                         IV.   CONCLUSION

     For the reasons stated above, we affirm the challenged order

and deny the petition for writ of habeas corpus.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result.
FRANCIS, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for St. Johns County,
  Raul A. Zambrano, Judge – Case No. 552010CF000763XXAXMX
And an Original Proceeding – Habeas Corpus

Eric Pinkard, Capital Collateral Regional Counsel, Tracy M. Henry,
Lisa M. Fusaro, and James L. Driscoll, Jr., Assistant Capital



                                - 44 -
Collateral Regional Counsel, Middle Region, Temple Terrace,
Florida,

     for Appellant/Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, and Patrick
A. Bobek, Assistant Attorney General, Daytona Beach, Florida,

     for Appellee/Respondent




                                - 45 -